Citation Nr: 1019728	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  03-36 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney-at-
law


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from February 1970 to January 1978.
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

The Board notes that the Veteran initially requested a Travel 
Board hearing at the RO, but in March 2005 withdrew his 
request and elected to proceed with appellate review.

The Board has remanded the Veteran's hypertension claim on 
two occasions, the first time in February 2007, and most 
recently in August 2008.  In both remands, the Board 
instructed the agency of original jurisdiction (AOJ) to 
obtain specific medical opinions regarding whether the 
Veteran had a hypertension disorder that was caused by, or 
aggravated by his service-connected disabilities, to include 
diabetes mellitus, coronary artery disease (CAD), or 
peripheral neuropathy of the right and left lower 
extremities.  Regrettably, the Veteran's hypertension claim 
must be remanded for a third time to ensure compliance with 
the Board's previous remand instructions.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.

The Board's February 2007 remand requested that a VA 
examination and medical nexus opinion be obtained as to the 
nature and etiology of the Veteran's hypertension.  The 
examiner was specifically asked to determine whether it was 
as likely as not that the Veteran's hypertension was caused 
or aggravated by the Veteran's service-connected diabetes 
mellitus, or any other service-connected disability, to 
include CAD and peripheral neuropathy.  

Although a VA examination report was completed in January 
2008 in response to the Board's remand, the VA examiner 
crucially did not opine as to whether the Veteran's 
hypertension was related to his diabetes.  Rather, the 
examiner stated that such could not be determined without 
resorting to speculation.  The examiner also neglected to 
address any impact that the Veteran's other service-connected 
disabilities might have on his hypertension.  Finally, the 
examiner made no determination as to whether any of the 
Veteran's service-connected disabilities aggravated the 
hypertension beyond its normal progression.  See the January 
2008 VA examiner's report, page 2.  

Accordingly, in August 2008 the Board remanded the Veteran's 
claim for a second time.  Again, the AOJ was asked to obtain 
a medical opinion to ascertain the nature and etiology of the 
Veteran's hypertension, to include whether it was as likely 
as not that the Veteran's hypertension was caused or 
aggravated beyond its normal progression by a service-
connected disability.  The examiner was specifically asked to 
provide a rationale for any opinion provided.  

A VA examination took place in November 2008.  As pointed out 
by the Veteran's representative, the examiner opined that 
there was no "causative link" between the Veteran's 
diabetes, CAD and hypertension, and that it is less likely as 
not that the Veteran's hypertension is due to his service-
connected issues.  The examiner did not support the opinion 
with a clinical rationale, made no mention of whether there 
was aggravation, and did not comment upon any impact the 
Veteran's service-connected peripheral neuropathy may have on 
his hypertension.  See the November 2008 VA examiner's 
report, page 3. 

In an April 2010 letter to the Board, the Veteran's attorney 
specifically asserted that the VA examiners "continue to 
fail to address the issue of whether the hypertension was 
aggravated by the Veteran's service-connected condition[s]," 
and that the case should be remanded for reconsideration of 
this issue.  The Board agrees that further development is 
required.  

Indeed, unsubstantiated or incomplete medical opinions are 
afforded little, if any, weight or probative value.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 
(1999) [the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."]  
Further, as noted above, the Board is required to ensure 
compliance with its remand instructions.  See Stegall, 11 
Vet. App. at 271.  Regrettably, adequate VA medical opinions 
have not yet been obtained.

Accordingly, the case is REMANDED to the Regional Office for 
the following action:

1. The RO should forward the Veteran's 
claims folder and a copy of this Remand to 
the November 2008 VA examiner, if 
available, or to another physician.  The 
examiner should review the Veteran's VA 
claims folder and provide an opinion, with 
supporting rationale, as to each of the 
following questions:

(a).  Is it as likely as not that the 
Veteran has a hypertension disability 
that was caused or aggravated beyond 
its normal progression by service-
connected diabetes mellitus?

(b).  Is it as likely as not that the 
Veteran has a hypertension disability 
that was caused or aggravated beyond 
its normal progression by service 
connected coronary artery disease?

(c).  Is it as likely as not that the 
Veteran has a hypertension disability 
that was caused or aggravated beyond 
its normal progression by service-
connected peripheral neuropathy of the 
right and left lower extremities?

The examiner should make specific and 
separate determinations as to causation 
and aggravation.  These determinations 
should be supported by clinical rationale, 
and should include references to the 
relevant evidence considered in 
formulating the opinion.  

If the examiner concludes that 
hypertension was aggravated by the 
Veteran's diabetes, coronary artery 
disease, and/or peripheral neuropathy, the 
examiner should determine the increase in 
severity of the hypertension, and 
distinguish between the level of 
aggravation and the natural progression of 
the disorder.  If the examiner finds that 
there was aggravation, but cannot quantify 
the degree of aggravation, that fact 
should be noted.

If the examiner determines that another 
physical examination and/or diagnostic 
testing of the Veteran are necessary as to 
the claimed condition, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.

        2.  Following the completion of the 
foregoing, and 
after undertaking any other development it 
deems necessary, the RO should 
readjudicate the Veteran's service-
connection claim.  If the claim is denied, 
the RO should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



